Name: Commission Regulation (EC) No 3339/93 of 3 December 1993 amending Regulation (EEC) No 3616/92 adopting conversion measures for tobacco of the varieties Mavra, Tsebelia, Forchheimer Havanna II c and hybrids of Geudertheimer
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  plant product
 Date Published: nan

 No L 299/34 4. 12. 93Official Journal of the European Communities COMMISSION REGULATION (EC) No 3339/93 of 3 December 1993 amending Regulation (EEC) No 3616/92 adopting conversion measures for tobacco of the varieties Mavra, Tsebelia, Forchheimer Havanna II c and hybrids of Geudertheimer always be met ; whereas the deadline should therefore be put back to 30 November, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Article 14 thereof, Whereas Commission Regulation (EEC) No 3616/92 (2) provides for a programme of conversion from the varieties Mavra, Tsebelia, Forchheimer Havanna II c and hybrids of Geudertheimer to other varieties of tobacco or to agri ­ cultural crops other than tobacco ; whereas, pursuant to Article 6 ( 1 ), the conversion aid must be paid not later than 30 September of the year of harvesting ; whereas, owing to administrative difficulties, this deadline cannot HAS ADOPTED THIS REGULATION : Article 1 The date of 30 September referred to in Article 6 ( 1 ) of  Regulation (EEC) No 3616/92 is hereby replaced by that of 30 November. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 215, 30. 7. 1992, p. 70. 0 OJ No L 367, 16. 12. 1992, p . 13 .